Citation Nr: 0932032	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the Veteran's 
claim for service connection for a lumbar spine condition and 
a bilateral knee condition, among other claims.

A September 2006 notice of disagreement indicated the 
Veteran's disagreement with the July 2006 rating decision's 
denials of his service connection claims for a bilateral foot 
condition, a bilateral knee condition and a low back 
condition.  Service connection for bilateral pes planus was 
granted in a May 2007 decision by the Decision Review Officer 
(DRO), and a subsequent appeal of the assigned initial 
disability rating was withdrawn by the Veteran in a May 2008 
letter.  Therefore, only the instant claims are before the 
Board for its consideration.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board).  A copy of that transcript 
has been associated with the claims file.

In May 2009, subsequent to issuance of a supplemental 
statement of the case, additional evidence pertinent to the 
claim on appeal was submitted.  The Veteran's representative 
orally waived jurisdiction over this newly submitted evidence 
at the May 2009 hearing.  This evidence was accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.  The Board may therefore consider the 
additional evidence in the first instance.  See 38 C.F.R. § 
20.1304(c) (2009).

The Veteran raised an informal increased rating claim for his 
service-connected bilateral pes planus as well as an informal 
total rating due to individual unemployability (TDIU) claim 
during his May 2009 hearing.  These matters are referred to 
the RO for development and adjudication.


FINDING OF FACT

The Veteran's bilateral knee condition, degenerative joint 
disease, is proximately due to service-connected bilateral 
pes planus with residuals of bunionectomies and 
arthroplasties.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee condition are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2009), 5107, 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decisions regarding the 
instant claim, further notice or assistance is not required.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112(a) (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
October 10, 2006, but notes that the previous version of 38 
C.F.R. § 3.310 is potentially more favorable to the Veteran).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran claims that his bilateral knee condition was 
either caused by, or was worsened by, his service-connected 
bilateral pes planus.

The Veteran's August 1964 entrance examination was negative 
for any relevant abnormalities.  He was treated during 
service for pes planus beginning in March 1966.  The service 
treatment records, including the May 1968 discharge 
examination, are negative for any evidence of knee 
disability, and he denied experiencing a "trick" or locked 
knee in a May 1968 Report of Medical History (RMH).

A June 2003 private orthopedic treatment note reflects the 
Veteran's complaints of bilateral knee pain, "knock-knee" 
alignment in both knees, and spinal arthritis.  Physical 
examination revealed arthritis in multiple joints, and an 
accompanying knee X-ray revealed no cartilage in the lateral 
compartment bilaterally as well as mild patellofemoral joint 
wear.  An impression of bilateral knee osteoarthritis was 
made.

Reports of bilateral knee swelling were noted in a November 
2005 VA treatment note.  Accompanying knee X-rays reflected 
an impression of degenerative joint disease with bony injury 
or destructive process of both the right and left knees.

A March 2006 private treatment note indicates that the 
Veteran had a "long history of arthritis" and that his left 
knee had gotten progressively worse over the last few years.  
A marked left knee valgus deformity and significant left leg 
limp were noted.  The treatment provider recommended 
medication and cortisone injections to treat the Veteran's 
knee condition, and indicated that the condition of his left 
knee was severe enough to warrant a total knee replacement.

The Veteran underwent a left lateral unicondylar arthroplasty 
in February 2007.  A post-surgical left knee X-ray revealed 
grossly normal alignment with no evidence of fracture.  He 
attended private physical therapy until May 2007 to address 
any impairments and functional limitations that may have 
resulted from his knee replacement surgery.

In May 2007, service connection was granted for bilateral pes 
planus.  In a November 2007 rating decision the service 
connected disability was expanded to include residuals of 
bunionectomies and arthroplasties.

A May 2008 VA orthopedic examination report indicates that 
the Veteran was being evaluated to determine whether his knee 
and spine condition was related to his service-connected 
"bilateral bunions."  A history of treatment for bunions 
was noted by the examiner, and Veteran reportedly was able to 
walk with a good gait and without a limp.  Left knee 
examination revealed mild functional impairment with no 
significant pain on repetitive activity and with a right knee 
examination revealed full extension without pain on 
repetitive use.  

Following these examinations and a review of the claims file, 
diagnoses of left knee osteoarthritis and right knee 
arthralgia were made.  The examiner opined that it was less 
likely as not that the Veteran's pes planus caused his 
current knee problems.  He further stated that to evaluate 
"this in the higher causative level would be dealing with 
mere speculation."

A June 2008 opinion from the Veteran's private podiatrist 
indicated that he suffers from "severe arthritis" of both 
feet which have lead to multiple corrective foot surgeries.  
The podiatrist noted that as a result of the Veteran's "poor 
gait," he had a history of severe arthritis in both of his 
knees.

A July 2008 opinion from the Veteran's private orthopedist 
noted that he had treated the Veteran for left knee lateral 
compartment arthroplasty and for severe arthritis.  The 
examiner opined that his "knee symptoms [were] exacerbated 
by [his] bilateral foot problems" that were treated by his 
private podiatrist.  Both his knee and foot problems 
significantly limit his ability to walk and stand for 
prolonged periods of time, as well as his ability to squat or 
climb.

During his May 2009 Travel Board hearing, the Veteran 
testified that he began to experience knee pain while in 
service but that he never sought treatment for the pain.  His 
knees "give out" when using the stairs and that his right 
knee occasionally locks up.  The condition of his left knee 
had improved since his partial knee replacement in February 
2007 but he still experienced occasional knee pain.

Analysis

Although the Veteran's recent testimony suggests that a 
current knee disability began in service, the service 
treatment records indicate that no knee disability was 
present at the time of the examination for separation from 
service and a knee disability was not reported in the 
contemporaneous record until decades after service.  The 
recent reports of a knee disability beginning in service and 
continuing since, are not credible when viewed in light of 
the contemporaneous record.  See Barr.

The Veteran's main contention is that his service connected 
foot disability caused bilateral knee disabilities.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310.  Service 
connection is possible when a service-connected condition has 
aggravated a claimed condition, but compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen; except that VA will not concede 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2008).

The amendments to 38 C.F.R. § 3.310, providing for service 
connection on an aggravation basis were amended effective 
October 10, 2006.  The amendments prohibit VA from conceding 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2008).  In this case, the Veteran applied for service 
connection prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  It appears to have retroactive 
effect.  Hence the old version of the regulation will be 
applied in this decision.

The Veteran has a current disability as he was diagnosed as 
having left knee osteoarthritis on the VA examination, and a 
VA X-ray examination in November 2005, was interpreted as 
showing degenerative joint disease in both knees.  

Service connection for bilateral pes planus has been in 
effect since November 2005, and post-service treatment 
records document extensive treatment and multiple surgeries 
for this condition and associated conditions.  Post-service 
treatment records also document treatment for various knee 
conditions as well as surgery for a partial left knee 
replacement.

There is conflicting evidence as to whether the Veteran's 
bilateral knee conditions are related to his service, 
including his service-connected bilateral pes planus.  His 
treating orthopedist opined in a July 2008 opinion that his 
knee symptoms were "exacerbated" by his bilateral foot 
problems while his treating podiatrist noted that the 
Veteran's poor gait caused a "history of severe" knee 
arthritis.  The May 2008 VA orthopedic examiner opined that 
it was less likely than not that the Veteran's pes planus 
caused his knee problems, but this opinion was not 
accompanied by a rationale.

The VA examiner also appears not to have considered the 
earlier X-ray evidence of degenerative changes in both knees 
and does not discuss the extensive post-service treatment for 
service connected foot disabilities.  An opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  To have probative 
value, a medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Neives-Rodriguez v. Peake, 
22 Vet. App. 295, 300-1 (2008).   

The May 2008 podiatrist and July 2008 orthopedist opinions 
are based on an accurate history, which served as the basis 
for those opinions.  They are, therefore, being afforded more 
weight than the May 2008 VA orthopedic examination.  

The orthopedist did not comment on the origins of the right 
knee disability.  The podiatrist provided an opinion with 
regard to the disabilities of both knees.  That opinion is 
buttressed by the opinion of the orthopedist and is 
consistent with the earlier reports of impaired gait.  The 
podiatrists opinion that the knee disabilities were caused by 
the service connected foot disabilities is most probative.  
In light of these private medical opinions, the Board finds 
that the evidence is at least in equipoise on the question of 
whether the current disability was proximately caused by a 
service connected disability.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
secondary service connection for a bilateral knee condition 
have been met.   38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a bilateral knee 
disability, degenerative joint disease, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


